STONE, Judge.
The plaintiffs appeal a judgment entered on a directed verdict for the City. Tiffany Billingslee was injured using a swing set at the defendant’s park when a swing chain “popped” and broke. She was using the swing in a normal fashion. There was testimony, confirmed by photographs in evidence, that the chain was rusted and corroded. There was also testimony that the city had no maintenance procedure for inspecting the twenty-five year old equipment. However, the chain was not introduced, nor was there any direct evidence that the rust caused the chain to break. The appellee has the duty to operate the park safely. Avallone v. Board of County Commissioners of Citrus County, 493 So.2d 1002 (Fla.1986).
Upon a review of the record, we conclude that it was error to enter a directed verdict. The evidence, circumstantial and supporting, taken in the light most favorable to appellant, states a prima facie case. Thomas v. Perry Mfg., Inc., 539 So.2d 2 (Fla. 4th DCA), rev. denied, 551 So.2d 462 (1989); Armor Elevator Co. v. Wood, 312 So.2d 514 (Fla. 3d DCA 1975), cert. denied, 330 So.2d 14 (Fla.1976); McCarthy v. Florida Ladder Co., 295 So.2d 707 (Fla. 2d DCA 1974); C.R. Bard, Inc. v. Mason, 247 So.2d 471 (Fla. 2d DCA), cert. denied, 251 So.2d 878 (1971).
REVERSED AND REMANDED.
ANSTEAD, J., and OWEN, WILLIAM C., Jr., Associate Judge, concur.